 



Exhibit 10.79
Gen-Probe Incorporated
2003 Incentive Award Plan
Restricted Stock Award Agreement
     Pursuant to the Restricted Stock Grant Notice (“Grant Notice”) and this
Restricted Stock Award Agreement (“Agreement”), Gen-Probe Incorporated (the
“Company”) has awarded you (“Holder”) the right to acquire shares of Common
Stock from the Company pursuant to Article VII of The 2003 Incentive Award Plan
of Gen-Probe Incorporated (the “Plan”) for the number of shares indicated in the
Grant Notice (collectively, the “Award”). The Award is granted in exchange for
past or future services to be rendered by you to the Company or an Affiliate. In
the event additional consideration is required by law so that the Common Stock
acquired under this Agreement is deemed fully paid and nonassessable, the Board
shall determine the amount and character of such additional consideration to be
paid. Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in the Plan.
     The details of your Award, in addition to those set forth in the Grant
Notice, are as follows.
     1.  Acquisition of Shares.  By signing the Grant Notice, you hereby agree
to acquire from the Company, and the Company hereby agrees to issue to you, the
aggregate number of shares of Common Stock specified in your Grant Notice for
the consideration set forth in Section 3 and subject to all of the terms and
conditions of the Award and the Plan. You may not acquire less than the
aggregate number of shares specified in the Grant Notice.
     2.  Closing.  Your acquisition of the shares shall be consummated as
follows:
          (a)  You will acquire the shares by delivering your Grant Notice,
executed by you in the manner required by the Company, to the Corporate
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, on the date that you have executed the Grant
Notice (or at such other time and place as you and the Company may mutually
agree upon in writing) (the “Closing Date”) along with any consideration, other
than your past or future services, required to be delivered by you by law on the
Closing Date and such additional documents as the Company may then require.
          (b)  The Company will direct the transfer agent for the Company to
deliver to the Escrow Agent pursuant to the terms of Section 9 below, the
certificate or certificates evidencing the shares of Common Stock being acquired
by you. You acknowledge and agree that any such shares may be held in book entry
form directly registered with the transfer agent or in such other form as the
Company may determine.
     3.  Consideration.  Unless otherwise required by law, the shares of Common
Stock to be delivered to you on the Closing Date shall be deemed paid, in whole
or in part, in exchange for past and future services to be rendered to the
Company or an Affiliate in the amounts and to the extent required by law.

 



--------------------------------------------------------------------------------



 



     4.  Vesting.
          (a)  The shares will vest as provided in the Vesting Schedule set
forth in your Grant Notice, provided that vesting shall cease upon your
Termination of Employment. Notwithstanding the foregoing, in the event that
(i) you are a member of the Company’s Restricted Group under the Company’s
Securities Trading Policy (or any successor policy) and any shares covered by
your Award would, but for this sentence, vest on a day (the “Original Vest
Date”) that does not occur during a period when you would be permitted to sell
shares as determined by the Company in accordance with such policy, or (ii) the
Original Vest Date would, but for this sentence, occur at a time when you are in
possession of material non-public information about the Company, and, in either
case, you do not have in place as of the Original Vest Date a valid,
Company-approved 10b5-1 sales plan sufficient to generate proceeds adequate to
pay income and other taxes due as a result of such vesting, then such shares
shall not vest on such Original Vest Date and shall instead vest on the earliest
to occur of the following: (i) the first day that you are no longer in
possession of material non-public information about the Company or the first day
the Company’s “trading window” applicable to you pursuant to such policy permits
you to sell such shares, as applicable; (ii) your Termination of Employment; or
(iii) the day that is sixty (60) days after the Original Vest Date. Shares
acquired by you that have vested in accordance with the Vesting Schedule set
forth in the Grant Notice and this Section 4(a) or any other provision of the
Plan are “ Vested Shares.” Shares acquired by you pursuant to this Agreement
that are not Vested Shares are “Unvested Shares.”
     5.  Right of Reacquisition.  The Company shall simultaneously with your
Termination of Employment automatically reacquire (the “Reacquisition Right”)
for no consideration all of the Unvested Shares, unless the Company agrees to
waive its Reacquisition Right as to some or all of the Unvested Shares. Any such
waiver shall be exercised by the Company by written notice to you or your
representative (with a copy to the Escrow Agent, as defined below) within ninety
(90) days after your Termination of Employment, and the Escrow Agent may then
release to you the number of Unvested Shares not being reacquired by the
Company. If the Company does not waive its Reacquisition Right as to all of the
Unvested Shares, then upon such Termination of Employment, the Escrow Agent
shall transfer to the Company the number of Unvested Shares the Company is
reacquiring. The Reacquisition Right shall expire when all of the shares have
become Vested Shares.
     6.  Capitalization Changes.  The number of shares of Common Stock subject
to your Award and referenced in your Grant Notice may be adjusted from time to
time for changes in capitalization pursuant to Section 10.3 of the Plan.
     7.  Certain Corporate Transactions.  In the event of a transaction
described in Section 10.3 of the Plan, the Reacquisition Right may be assigned
by the Company to the successor of the Company (or such successor’s parent
corporation), if any, in connection with such transaction. To the extent the
Reacquisition Right remains in effect following such transaction, it shall apply
to the new capital stock or other property received in exchange for the Common
Stock in consummation of the transaction, but only to the extent the Common
Stock was at the time covered by such right.

2.



--------------------------------------------------------------------------------



 



     8.  Securities Law Compliance.  You may not be issued any Common Stock
under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such Common Stock if the Company determines that such receipt would
not be in compliance with such laws and regulations.
     9.  Escrow of Unvested Common Stock.  As security for your faithful
performance of the terms of this Agreement and to insure the availability for
delivery of your Common Stock upon execution of the Reacquisition Right provided
in Section 5, above, you agree to the following “Joint Escrow” and “Joint Escrow
Instructions,” and you and the Company hereby authorize and direct the Corporate
Secretary of the Company or the Corporate Secretary’s designee (“Escrow Agent”)
to hold the documents delivered to Escrow Agent pursuant to the terms of this
Agreement and of your Grant Notice, in accordance with the following Joint
Escrow Instructions:
          (a)  In the event you cease your Continuous Service, the Company shall
pursuant to the Reacquisition Right, automatically reacquire for no
consideration all Unvested Shares, as of the date of such termination, unless
the Company elects to waive such right as to some or all of the Unvested Shares.
If the Company (or its assignee) elects to waive the Reacquisition Right, the
Company or its assignee will give you and Escrow Agent a written notice
specifying the number of shares of stock not to be reacquired. You and the
Company hereby irrevocably authorize and direct Escrow Agent to close the
transaction contemplated by such notice as soon as practicable following the
date of termination of service in accordance with the terms of this Agreement
and the notice of waiver, if any.
          (b)  Vested Shares shall be delivered to you upon your request given
in the manner provided in Section 20 for providing notice.
          (c)  At any closing involving the transfer or delivery of some or all
of the property subject to the Grant Notice and this Agreement, Escrow Agent is
directed (i) to date any stock assignments necessary for the transfer in
question, (ii) to fill in the number of shares being transferred, and (iii) to
deliver same, together with the certificate, if any, evidencing the shares of
Common Stock to be transferred, to you or the Company, as applicable.
          (d)  You irrevocably authorize the Company to deposit with Escrow
Agent the certificates, if any, evidencing shares of Common Stock to be held by
Escrow Agent hereunder and any additions and substitutions to said shares as
specified in this Agreement. You do hereby irrevocably constitute and appoint
Escrow Agent as your attorney-in-fact and agent for the term of this escrow to
execute with respect to such securities and other property all documents of
assignment and/or transfer and all stock certificates necessary or appropriate
to make all securities negotiable and complete any transaction herein
contemplated.
          (e)  This escrow shall terminate upon the expiration or application in
full of the Reacquisition Right, whichever occurs first, and the completion of
the tasks contemplated by these Joint Escrow Instructions.

3.



--------------------------------------------------------------------------------



 



          (f)  If at the time of termination of this escrow, Escrow Agent should
have in its possession any documents, securities, or other property belonging to
you, Escrow Agent shall deliver all of same to you and shall be discharged of
all further obligations hereunder.
          (g)  Except as otherwise provided in these Joint Escrow Instructions,
Escrow Agent’s duties hereunder may be altered, amended, modified, or revoked
only by a writing signed by all of the parties hereto.
          (h)  Escrow Agent shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in relying or refraining from acting on any instrument reasonably believed by
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties or their assignees. Escrow Agent shall not be personally liable
for any act Escrow Agent may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for you while acting in good faith and any act done or omitted
by Escrow Agent pursuant to the advice of Escrow Agent’s own attorneys shall be
conclusive evidence of such good faith.
          (i)  Escrow Agent is hereby expressly authorized to disregard any and
all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments, or decrees of
any court. In case Escrow Agent obeys or complies with any such order, judgment,
or decree of any court, Escrow Agent shall not be liable to any of the parties
hereto or to any other person, firm, or corporation by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.
          (j)  Escrow Agent shall not be liable in any respect on account of the
identity, authority, or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.
          (k)  Escrow Agent shall not be liable for the outlawing of any rights
under any statute of limitations with respect to these Joint Escrow Instructions
or any documents deposited with Escrow Agent.
          (l)  Escrow Agent’s responsibilities as Escrow Agent hereunder shall
terminate if Escrow Agent shall cease to be the Secretary of the Company or if
Escrow Agent shall resign by written notice to each party. In the event of any
such termination, the Company may appoint any officer or assistant officer of
the Company or other person who in the future assumes the position of Secretary
for the Company as successor Escrow Agent and you hereby confirm the appointment
of such successor or successors as your attorney-in-fact and agent to the full
extent of such successor Escrow Agent’s appointment.
          (m)  If Escrow Agent reasonably requires other or further instruments
in connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.
          (n)  It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities, Escrow Agent is authorized

4.



--------------------------------------------------------------------------------



 



and directed to retain in its possession without liability to anyone all or any
part of said securities until such dispute shall have been settled either by
mutual written agreement of the parties concerned or by a final order, decree,
or judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings.
          (o)  By signing this Agreement below Escrow Agent becomes a party
hereto only for the purpose of said Joint Escrow Instructions in this Section 9;
Escrow Agent does not become a party to any other rights and obligations of this
Agreement apart from those in this Section 9.
          (p)  Escrow Agent shall be entitled to employ such legal counsel and
other experts as Escrow Agent may deem necessary properly to advise Escrow Agent
in connection with Escrow Agent’s obligations hereunder. Escrow Agent may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor. The Company shall be responsible for all fees generated
by such legal counsel in connection with Escrow Agent’s obligations hereunder.
          (q)  These Joint Escrow Instructions set forth in this Section 9 shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. It is understood and agreed that
references to “Escrow Agent” or “Escrow Agent’s” herein refer to the original
Escrow Agent and to any and all successor Escrow Agents. It is understood and
agreed that the Company may at any time or from time to time assign its rights
under the Agreement and these Joint Escrow Instructions in whole or in part.
     10.  Execution of Documents.  You hereby acknowledge and agree that the
manner selected by the Company by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.
     11.  Irrevocable Power of Attorney.  You constitute and appoint the
Company’s Secretary as attorney-in-fact and agent to transfer said Common Stock
on the books of the Company with full power of substitution in the premises, and
to execute with respect to such securities and other property all documents of
assignment and/or transfer and all stock certificates necessary or appropriate
to make all securities negotiable and complete any transaction herein
contemplated. This is a special power of attorney coupled with an interest
(specifically, the Company’s underlying security interest in retaining the
shares of Common Stock in the event you do not perform the requisite services
for the Company), and is irrevocable and shall survive your death or legal
incapacity. This power of attorney is limited to the matters specified in this
Agreement.
     12.  Rights as Stockholder.  Subject to the provisions of this Agreement,
you shall have the right to exercise all rights and privileges of a stockholder
of the Company with respect to the shares deposited in the Joint Escrow. You
shall be deemed to be the holder of the shares for purposes of receiving any
dividends that may be paid with respect to such shares and for purposes of
exercising any voting rights relating to such shares, even if some or all of the
shares are Unvested Shares.

5.



--------------------------------------------------------------------------------



 



     13.  Transfer Restrictions.  In addition to any other limitation on
transfer created by applicable securities laws, you shall not sell, assign,
hypothecate, donate, encumber, or otherwise dispose of any interest in the
Common Stock while such shares of Common Stock are Unvested Shares or continue
to be held in the Joint Escrow; provided, however, that an interest in such
shares may be transferred pursuant to a domestic relations order as defined in
the Internal Revenue Code of 1986, as amended (the “Code”) or Title I of the
Employee Retirement Income Security Act of 1974, as amended. After any Common
Stock has been released from the Joint Escrow, you shall not sell, assign,
hypothecate, donate, encumber, or otherwise dispose of any interest in the
Common Stock except in compliance with the provisions herein and applicable
securities laws. Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to receive
any distribution of Common Stock pursuant to this Agreement.
     14.  Non-transferability of the Award.  Your Award (except for Vested
Shares issued pursuant thereto) is not transferable except by will or by the
laws of descent and distribution. In the event of your Termination of Employment
prior to the Closing Date, the closing contemplated in this Agreement shall not
occur.
     15.  Lock-Up Period.  You hereby agree that, if so requested by the Company
or any representative of the underwriters (the “Managing Underwriter”) in
connection with any registration of the offering of any securities of the
Company under the Securities Act, you shall not sell or otherwise transfer any
shares of Common Stock or other securities of the Company during such period as
may be requested in writing by the Managing Underwriter and agreed to in writing
by the Company, which period shall not be longer than 90 days, following the
effective date of the applicable registration statement of the Company filed
under the Securities Act.
     16.  Restrictive Legends.  The Common Stock issued under your Award shall
be endorsed with appropriate legends, if any, as determined by the Company.
     17.  Award not a Service Contract.  Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors, or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
     18.  Withholding Obligations.  At the time your Award is granted, or at any
time thereafter as requested by the Company, you hereby authorize withholding
from any amounts payable to you, or otherwise agree to make adequate provision
in cash for, any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate, if any, which arise
in connection with your Award. In the Company’s sole discretion, the Company may
elect, and you hereby authorize the Company, to satisfy the Company’s

6.



--------------------------------------------------------------------------------



 



withholding obligation by redeeming Vested Shares in such amounts as the Company
determines are necessary, at fair market value on the date of redemption. Unless
the tax withholding obligations of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any Common
Stock.
     19.  Tax Consequences.  You agree to review with your own tax advisors the
federal, state, local and foreign tax consequences of this Award and the
transactions contemplated by this Agreement. You shall rely solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of the this Award and the
transactions contemplated by this Agreement. You understand that Section 83 of
the Code taxes as ordinary income to you the fair market value of the shares of
Common Stock as of the date any restrictions on the shares lapse (that is, as of
the date on which part or all of the shares vest). In this context,
“restriction” includes the right of the Company to reacquire the shares pursuant
to its Reacquisition Right. You understand that you may elect to be taxed on the
fair market value of the shares at the time the shares are acquired rather than
when and as the Company’s Reacquisition Right expires by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days after the date you acquire the shares pursuant to your Award. YOU
ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE
A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THE FILING ON YOUR BEHALF. You further acknowledge
that you are aware that should you file an election under Section 83(b) of the
Code and then subsequently forfeit the shares, you will not be able to report as
a loss the value of any shares forfeited and will not get a refund of any of the
tax paid.
     20.  Notices.  Any notice or request required or permitted hereunder shall
be given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or (ii) the date that is five (5) days after
deposit in the United States Post Office (whether or not actually received by
the addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten (10) days’ advance written notice to each of the other
parties hereto:

     
Company:
  Gen-Probe Incorporated
Attn: General Counsel
10210 Genetic Center Drive
San Diego, CA 92121
 
   
Holder:
  Your address as on file with the Company at the time notice is given
 
   
Escrow Agent:
  Gen-Probe Incorporated
Attn: Corporate Secretary
10210 Genetic Center Drive
San Diego, CA 92121

7.



--------------------------------------------------------------------------------



 



     21.  Headings.  The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     22.  Miscellaneous.
          (a)  The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
          (b)  You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c)  You acknowledge and agree that you have reviewed your Award in
its entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
          (d)  This Agreement shall be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e)  All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     23.  Governing Plan Document. Your Award is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your Award, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
     24.  Effect on Other Employee Benefit Plans. The value of the Award subject
to this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
     25.  Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

8.



--------------------------------------------------------------------------------



 



     26.  Severability.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     27.  Other Documents.  You hereby acknowledge receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act. In addition, you acknowledge receipt of
the Company’s Securities Trading Policy.
* * * * *
     This Restricted Stock Award Agreement shall be deemed to be signed by the
Company and the Holder upon the signing by the Holder of the Restricted Stock
Grant Notice to which it is attached.
     The Escrow Agent hereby acknowledges and accepts its rights and
responsibilities pursuant to Section 9, above.
 
R. William Bowen
Vice President, General Counsel & Secretary
Solely in the capacity of Escrow Agent

9.



--------------------------------------------------------------------------------



 



Gen-Probe Incorporated
Restricted Stock Grant Notice
(2003 Incentive Award Plan)
Gen-Probe Incorporated (the “Company”), pursuant to Article VII of The 2003
Incentive Award Plan of Gen-Probe Incorporated (the “Plan”), hereby awards to
Holder the right to acquire that number of shares of the Company’s Common Stock
set forth below (the “Award”). This Award shall be evidenced by a Restricted
Stock Award Agreement (the “Award Agreement”). This Award is subject to all of
the terms and conditions as set forth herein and in the applicable Award
Agreement and the Plan, each of which are attached hereto and incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Plan or the Award Agreement. In the event of
any conflict between the terms in the Award and the Plan, the terms of the Plan
shall control.

     
Holder:
   
Date of Grant:
  October 17, 2005
Vesting Commencement Date:
  October 17, 2005
Number of Shares Subject to Award:
   
Payment for Common Stock:
  Holder’s services to the Company

Vesting Schedule:  The shares subject to the Award shall vest with respect to
one-fourth of the shares on each of the first four anniversaries of the Vesting
Commencement Date; provided, however, that the Holder has not had a Termination
of Employment prior to such vesting date. If the shares subject to the Award
would vest during a period when you would be prohibited by securities laws or
the Company’s Securities Trading Policy from selling such shares, then vesting
may be delayed as provided in Section 4 of the Award Agreement.
Additional Terms/Acknowledgements:  Holder acknowledges receipt of, and
understands and agrees to, this Restricted Stock Grant Notice, the Award
Agreement, and the Plan. Holder further acknowledges that as of the Date of
Grant, this Restricted Stock Grant Notice, the Award Agreement and the Plan set
forth the entire understanding between Holder and the Company regarding the
acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on that subject with the
exception of Awards, if any, previously granted and delivered to Holder under
the Plan.

                  Gen-Probe Incorporated       Holder
 
               
By:
                   
 
     
 
 
  Signature           Signature
 
               
Title:
          Date:    
 
 
 
         
 
 
               
Date:
               
 
 
 
           

Attachments:  Award Agreement, and 2003 Incentive Award Plan

